ACCEPTED
                                                                                      03-15-00744-CV
                                                                                              8332950
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                12/21/2015 5:19:48 PM
                                                                                    JEFFREY D. KYLE
                                                                                               CLERK
                     CAUSE NO. 03-15-00744-CV
__________________________________________________________________
                                                          FILED IN
                   IN THE COURT OF APPEALS         3rd COURT OF APPEALS
               FOR THE THIRD JUDICIAL DISTRICT AUSTIN, TEXAS
                         AUSTIN, TEXAS             12/21/2015 5:19:48 PM
                                                       JEFFREY D. KYLE
__________________________________________________________________
                                                            Clerk
   CHAMBERS-LIBERTY COUNTIES NAVIGATION DISTRICT, et al.,

                                   Appellants,

                                        v.

                              STATE OF TEXAS,

                             Appellee.
__________________________________________________________________
       APPELLANTS’ UNOPPOSED MOTION FOR EXTENSION
              OF TIME TO FILE APPELLANTS’ BRIEF
__________________________________________________________________

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS FOR THE
THIRD DISTRICT OF TEXAS:

      The Chambers-Liberty Counties Navigation District (the “District”) and the

District’s Commissioners Terry Haltom, Allen Herrington, Ken Coleman, Ken

Mitchell, and Dave Wilcox (collectively, the “Commissioners” and together with

the District the “Appellants”), Appellants in the above styled and numbered cause,

move this Court to grant an extension of time to file Appellants’ Brief, and in

support thereof would respectfully show the Court as follow:

      1.    Appellants’ Brief is currently due on or before December 29, 2015.

      2.    Appellants seek a 24-day extension of time to file their Appellants’
Brief, which would make the Appellants’ Brief due on or before January 22, 2016.

      3.     This extension of time is necessary because the accelerated briefing

schedule would cause Appellants’ brief to be due during a time when Appellants

and their lawyers are on vacation for the Christmas holiday. Conversely, adhering

to the current briefing schedule would interfere with Appellee’s counsel’s holiday

over the New Year.

      4.     Counsel for Appellants has conferred with counsel for Appellee, and

Appellee does not oppose this Motion.

      5.     This is the first extension of time Appellants have sought for filing of

its Appellants’ Brief. This motion is not filed for the purpose of delay, but so that

justice may be done.

      For these reasons, Appellants request that this Court grant Appellants’

Motion for Extension of Time to File Appellants’ Brief, so that the Appellants’

Brief will be due on or after January 22, 2016. Appellants also request any other

relief to which they may be entitled.




                                         2
                               Respectfully submitted,

                               LLOYD GOSSELINK
                                ROCHELLE & TOWNSEND, P.C.
                               816 Congress Avenue, Suite 1900
                               Austin, Texas 78701
                               Telephone: (512) 322-5800
                               Facsimile: (512) 472-0532


                                     /s/ Lambeth Townsend
                                     LAMBETH TOWNSEND
                                     State Bar No. 20167500
                                     ltownsend@lglawfirm.com
                                     JAMES F. PARKER, III
                                     State Bar No. 24027591
                                     jparker@lglawfirm.com
                                     NATHAN E. VASSAR
                                     State Bar No. 24079508
                                     nvassar@lglawfirm.com

                                     ATTORNEYS FOR APPELLANTS
                                     CHAMBERS-LIBERTY COUNTIES
                                     NAVIGATION DISTRICT AND ITS
                                     COMMISSIONERS



                     CERTIFICATE OF CONFERENCE
      Pursuant to Tex. R. App. P. 10.1(a)(5), this certifies that I conferred with
counsel for Appellee, Craig Pritzlaff, regarding the merits of this motion, and
Appellee does not oppose this motion.


                                     /s/ James F. Parker, III
                                     JAMES F. PARKER, III




                                        3
                         CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing document has
been sent to the following counsel of record, in accordance with the Texas Rules of
Appellate Procedure, via electronic transmission on this 21st day of December,
2015:
      Craig Pritzlaff          (craig.pritzlaff@texasattorneygeneral.gov)
      Steven H. Lord, Jr.      (steven.lord@texasattorneygeneral.gov)
      Office of the Attorney General of Texas
      P.O. Box 12548, MC-066
      Austin, Texas 78711-2548

      ATTORNEYS FOR APPELLEE
      THE STATE OF TEXAS


                                      /s/ James F. Parker, III
                                      JAMES F. PARKER, III




                                        4